In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                    No. 12-302V
                                Filed: April 11, 2013
_________________________________________
DAVID GILCHRIST, trustee of                    )
LYNNE GILCHRIST,                               )
                                               )      NOT TO BE PUBLISHED
                    Petitioner,                )
                                               )
v.                                             )
                                               )      Stipulation; influenza (flu) vaccine
SECRETARY OF HEALTH                            )      Guillain-Barre Syndrome (“GBS”);
AND HUMAN SERVICES,                            )      Attorneys’ Fees and Costs.
                                               )
                    Respondent.                )
_________________________________________)

Randall G. Knutson, Farrish Johnson Law Office, Mankato, MN, for Petitioner.
Claudia Gangi, United States Dep’t of Justice, Washington, DC, for Respondent.

                                          DECISION 1

ZANE, Special Master.

        On April 4, 2013, the parties in the above-captioned case filed a Stipulation
memorializing their agreement as to the appropriate amount of compensation in this case.
Petitioner, David Gilchrist, trustee of Lynne Gilchrist (“Mrs. Gilchrist”), alleged that Mrs.
Gilchrist sustained Guillain-Barre Syndrome (“GBS”), which resulted in her death, that was
caused-in-fact by her receipt on October 22, 2010 of the influenza (“flu”) vaccine, which is a
vaccine contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a). Petitioner also alleges that
1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be disclosed and made available
to the public unless they contain trade secret or commercial or financial information that is
privileged and confidential, or medical and similar files the disclosure of which would constitute
a clearly unwarranted invasion of privacy. When such a decision or designated substantive order
is filed, a party has 14 days to identify and to move to redact such information before the
document’s disclosure. If the Special Master, upon review, agrees that the identified material fits
within the banned categories listed above, the Special Master shall redact such material from
public access. 42 U.S.C. § 300aa-12 (d) (4); Vaccine Rule 18 (b). In the absence of a motion or
should the Special Master disagree with the proposed redactions, the decision shall be disclosed
in its entirety.
Mrs. Gilchrist’s death was caused by the vaccine and that she has not otherwise received
compensation for such injuries. Petitioner seeks compensation related to Mrs. Gilchrist’s injuries
and death pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10
to 34.

       Respondent denies that the vaccine caused Mrs. Gilchrist’s GBS or any other injury or
her death. Nonetheless, the parties have agreed informally to resolve this matter. Stipulation,
Appendix A hereto.

        The court hereby ADOPTS the parties’ said Stipulation, attached hereto as Appendix A,
and awards compensation in the amount and on the terms set forth therein. Specifically,
Petitioner is awarded:

       1) a lump sum of $235,000.00, in the form of a check payable to Petitioner as
          Trustee of the Estate of Lynne Gilchrist. This amount represents compensation for
          all damages that would be available under 42 U.S.C. § 300aa-15(a); and

       2) a lump sum of $8,606.68 in the form of a check payable jointly to petitioner and
          petitioner’s attorney, Randall Knutson. This amount represents compensation for
          all damages that would be available under 42 U.S.C. § 300aa-15(e).

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                              s/Daria J. Zane
                                              Daria J. Zane
                                              Special Master




2
  This document constitutes a final “decision” in this case pursuant to 42 U.S.C. § 300aa-
12(d)(3)(A). Unless a motion for review of this decision is filed within 30 days, the Clerk of the
Court shall enter judgment in accordance with this decision. Pursuant to Vaccine Rule 11(a), the
parties can expedite entry of judgment by each party filing a notice renouncing the right to seek
review by a United States Court of Federal Claims judge.